DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted July 12, 2022.  Claims 1, 4, 8, 11, 14, 17, and 20 are amended.  Claims 5 – 6, 12, and 18 are cancelled.  Claims 21 – 24 are new.  Claims 1 – 4, 7 – 11, 13 – 17, and 19 – 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The rejection of Claim(s) 1 – 19 under 35 U.S.C. 102(a)(1) are withdrawn based upon the amendment submitted July 12, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 7 – 11, 13 – 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgos et al., herein after Dolgos (U.S. Patent Number 7,873,489 B2) further in view of Mioduski et al., herein after Mioduski (U.S. Publication Number 2005/0015125 A1).

Claim 1 (Currently Amended): Dolgos teaches a medical device (column 1, lines 10 – 11 discloses a dialysis machine for extracorporeal blood treatment), comprising: 
a plurality of electromechanical components (column 3, lines 1 – 2 discloses a dialysis machine includes certain components such as certain pumps and/or valves; column 3, lines 29 – 30 discloses motors); 
a control unit, coupled to the electromechanical components, that actuates the 5electromechanical components (column 2, lines 23 – 29 discloses a microprocessor, either integral or connected to the machine, operating according to a predetermined algorithm to determine the recommended duration for the current servicing interval; column 3, lines 17 – 51 discloses a servicing interval of the components may be based on the number of wear-causing cycles encountered by a given component, such that the number of actuations signals sent to the valve may be counted, as well as disclosing a servicing monitoring device); and, 
for each of the electromechanical components (column 3, lines 1 – 2 discloses a dialysis machine includes certain components such as certain pumps and/or valves; column 3, lines 29 – 30 discloses motors), maintains at least one of: 
a count of a number of times a respective one of the electromechanical components is actuated (column 3, lines 17 – 25 discloses the servicing interval of the components may be based on the number of wear-causing cycles (counting) encountered by a given component – the number of actuation signals sent to the valve may be counted) or a run time duration of the respective one of the electromechanical components (column 2, lines 43 – 47 discloses the total number of operating hours the dialysis machine worked; column 3, lines 6 – 9 discloses the number of operating hours of a given machine component may be counted independently of the rest of the dialysis machines operation); and 
a table having observed values for each of the electromechanical components (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored), 
wherein 10a maintenance alert is provided for at least one of the electromechanical components (column 2, lines 13 – 15 discloses a dialysis machine having a servicing event indicator that notifies users of an upcoming recommended servicing event; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information) in response to at least one of: 
the count or the run time for the at least one of the electromechanical components exceeding a corresponding maintenance limit for the electromechanical component (Figure 1; column 2, lines 48 – 56 discloses an upper limit of the number of operating hours; Column 4, lines 30 – 42 discloses an operating hours limit of 4000 (in reference to Figure 1) would be exceeded before 9 months have passed, indicating the servicing interval would end at the lower time limit of 9 months) and wherein the maintenance limits are independent for different ones of the electromechanical components (column 3, lines 40 – 50 discloses the number of wear-causing cycles or actual operating hours may be determined and stored separately for the one or more of the components, and the servicing event criteria may be monitored separately for a plurality of critical machine components).
Dolgos fails to explicitly teach the following limitations met by Mioduski as cited:
having values for a plurality of observed operational parameters that include a temperature of at least one of the electromechanical components (paragraph 14 discloses  a heat source for providing heat for the hyperthermia treatment, a temperature sensor for measure temperature from the providing of the heat, and a processor that determines whether to continue hyperthermia treatment based on a parameter related to a measure temperature that is within an allowable range operation for the device);
wherein at least some of the maintenance limits are a function of the temperature of the at least one of the electromechanical components (paragraph 70 discloses if the thermocouple temperature begins to drift outside of the plus/minus 1 degree Celsius range, a sliding scale may be used to  determine how soon to terminate treatment - if the temperature varies by more than a predetermined amount from a predetermined set point for more than a predetermined time, the proper thermal dose will not be provided, and the system may alert the doctor by terminating the treatment early and making an “abnormal termination” audible sound, and where the sliding scale may be determined by a time/temperature matrix programmed in the microcontroller). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Dolgos to further include a method of operating a hyperthermia treatment system comprising measuring a temperature that is within an allowable range of operation for the system, and determining whether to continue operation of the system based on a parameter related to the measured temperature as disclosed by Mioduski.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Dolgos in this way to improve safety by detecting a defective temperature sensor  (Mioduski:  Abstract).

Claim 152 (Original): Dolgos and Mioduski teach a medical device, according to claim 1. Dolgos teaches wherein the medical device is a dialysis machine (column 1, lines 10 – 11 discloses a dialysis machine for extracorporeal blood treatment).  

Claim 3 (Original): Dolgos and Mioduski teach a medical device, according to claim 1. Dolgos teaches wherein at least some of the maintenance limits are determined by analyzing prior maintenance information (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored).  

Claim 4 (Currently Amended): Dolgos and Mioduski teach a medical device, according to claim 1. Dolgos teaches a device further comprising: a plurality of sensors, coupled to the control unit, that measure the plurality of the observed operational 20parameters (column 31 – 39 discloses another important factor of wear is the number of thermal and chemical loads (secondary parameters) during the disinfection of the components).  

Claim 7 (Original): Dolgos and Mioduski teach a medical device, according to claim 1. Dolgos teaches wherein the electromechanical components include at least one of: pumps, valves, actuators, sensors, gears, motors, or solenoids (column 3, lines 1 – 2 discloses a dialysis machine includes certain components such as certain pumps and/or valves; column 3, lines 29 – 30 discloses motors).  

Claim 8 (Currently Amended): Dolgos teaches a method of determining when maintenance needs to be performed for electromechanical components of a medical device, comprising:  
5maintaining in a table (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information) and at least one of: 
a count of a number of times a respective one of the electromechanical components is actuated (column 3, lines 17 – 25 discloses the servicing interval of the components may be based on the number of wear-causing cycles (counting) encountered by a given component – the number of actuation signals sent to the valve may be counted) or a run time duration (column 2, lines 43 – 47 discloses the total number of operating hours the dialysis machine worked; column 3, lines 6 – 9 discloses the number of operating hours of a given machine component may be counted independently of the rest of the dialysis machines operation) of the respective one of the electromechanical components in connection with actuating each of the electromechanical components (column 2, lines 23 – 29 discloses a microprocessor, either integral or connected to the machine, operating according to a predetermined algorithm to determine the recommended duration for the current servicing interval; column 3, lines 17 – 51 discloses a servicing interval of the components may be based on the number of wear-causing cycles encountered by a given component, such that the number of actuations signals sent to the valve may be counted, as well as disclosing a servicing monitoring device); and 
providing a maintenance alert for at least one of the electromechanical components (column 2, lines 13 – 15 discloses a dialysis machine having a servicing event indicator that notifies users of an upcoming recommended servicing event; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information) in 10response to at least one of: 
the count or the run time for the at least one of the electromechanical components exceeding a corresponding maintenance limit for the electromechanical component (Figure 1; column 2, lines 48 – 56 discloses an upper limit of the number of operating hours; Column 4, lines 30 – 42 discloses an operating hours limit of 4000 (in reference to Figure 1) would be exceeded before 9 months have passed, indicating the servicing interval would end at the lower time limit of 9 months), wherein the maintenance limits are independent for different one of the electromechanical components (column 3, lines 40 – 50 discloses the number of wear-causing cycles or actual operating hours may be determined and stored separately for the one or more of the components, and the servicing event criteria may be monitored separately for a plurality of critical machine components).
Dolgos fails to explicitly teach the following limitations met by Mioduski as cited:
a plurality of observed operational parameters that include a temperature of at least one of the electromechanical components (paragraph 14 discloses  a heat source for providing heat for the hyperthermia treatment, a temperature sensor for measure temperature from the providing of the heat, and a processor that determines whether to continue hyperthermia treatment based on a parameter related to a measure temperature that is within an allowable range operation for the device);
wherein at least some of the maintenance limits are a function of the temperature of the at least one of the electromechanical components (paragraph 70 discloses if the thermocouple temperature begins to drift outside of the plus/minus 1 degree Celsius range, a sliding scale may be used to  determine how soon to terminate treatment - if the temperature varies by more than a predetermined amount from a predetermined set point for more than a predetermined time, the proper thermal dose will not be provided, and the system may alert the doctor by terminating the treatment early and making an “abnormal termination” audible sound, and where the sliding scale may be determined by a time/temperature matrix programmed in the microcontroller).
The motivation to combine the teachings of Dolgos and Mioduski is discussed in the rejection of claim 1, and incorporated herein.  

Claim 9 (Original): Dolgos and Mioduski teach a method, according to claim 8. Dolgos teaches wherein the medical device is a dialysis machine (column 1, lines 10 – 11 discloses a dialysis machine for extracorporeal blood treatment).  

Claim 1510 (Original): Dolgos and Mioduski teach a method, according to claim 8. Dolgos teaches wherein at least some of the maintenance limits are determined by analyzing prior maintenance information (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored).  

Claim 11 (Currently Amended): Dolgos and Mioduski teach a method, according to claim 8. Dolgos teaches wherein the table maintains values for the observed operational parameters (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information).  

Claim 2013 (Original): Dolgos and Mioduski teach a method, according to claim 8.  Dolgos teaches wherein the electromechanical components include at least one of: pumps, valves, actuators, sensors, gears, motors, or solenoids (column 3, lines 1 – 2 discloses a dialysis machine includes certain components such as certain pumps and/or valves; column 3, lines 29 – 30 discloses motors). 

Claim 14 (Currently Amended): Dolgos teaches a non-transitory computer readable medium containing software that determines when maintenance needs to be performed for electromechanical components of a medical device (column 1, lines 52 – 61 discloses executing a machine servicing algorithm), the software comprising: 
executable code that maintains in a table (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored) at least one of: 
a count of a number of times a 5respective one of the electromechanical components is actuated (column 3, lines 17 – 25 discloses the servicing interval of the components may be based on the number of wear-causing cycles (counting) encountered by a given component – the number of actuation signals sent to the valve may be counted) or a run time duration (column 2, lines 43 – 47 discloses the total number of operating hours the dialysis machine worked; column 3, lines 6 – 9 discloses the number of operating hours of a given machine component may be counted independently of the rest of the dialysis machines operation) of the respective one of the electromechanical components in connection with actuating each of the electromechanical components (column 2, lines 23 – 29 discloses a microprocessor, either integral or connected to the machine, operating according to a predetermined algorithm to determine the recommended duration for the current servicing interval; column 3, lines 17 – 51 discloses a servicing interval of the components may be based on the number of wear-causing cycles encountered by a given component, such that the number of actuations signals sent to the valve may be counted, as well as disclosing a servicing monitoring device); and 
executable code that provides a maintenance alert for at least one of the electromechanical components (column 2, lines 13 – 15 discloses a dialysis machine having a servicing event indicator that notifies users of an upcoming recommended servicing event; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information) in response to at least one of: 
the count or the run time for the 10at least one of the electromechanical components exceeding a corresponding maintenance limit for the electromechanical component (Figure 1; column 2, lines 48 – 56 discloses an upper limit of the number of operating hours; Column 4, lines 30 – 42 discloses an operating hours limit of 4000 (in reference to Figure 1) would be exceeded before 9 months have passed, indicating the servicing interval would end at the lower time limit of 9 months), wherein the maintenance limits are independent for different one of the electromechanical components (column 3, lines 40 – 50 discloses the number of wear-causing cycles or actual operating hours may be determined and stored separately for the one or more of the components, and the servicing event criteria may be monitored separately for a plurality of critical machine components).
Dolgos fails to explicitly teach the following limitations met by Mioduski as cited:
a plurality of observed operational parameters that include a temperature of at least one of the electromechanical components (paragraph 14 discloses  a heat source for providing heat for the hyperthermia treatment, a temperature sensor for measure temperature from the providing of the heat, and a processor that determines whether to continue hyperthermia treatment based on a parameter related to a measure temperature that is within an allowable range operation for the device);
wherein at least some of the maintenance limits are a function of the temperature of the at least one of the electromechanical components (paragraph 70 discloses if the thermocouple temperature begins to drift outside of the plus/minus 1 degree Celsius range, a sliding scale may be used to  determine how soon to terminate treatment - if the temperature varies by more than a predetermined amount from a predetermined set point for more than a predetermined time, the proper thermal dose will not be provided, and the system may alert the doctor by terminating the treatment early and making an “abnormal termination” audible sound, and where the sliding scale may be determined by a time/temperature matrix programmed in the microcontroller).  
The motivation to combine the teachings of Dolgos and Mioduski is discussed in the rejection of claim 1, and incorporated herein.  

Claim 15 (Original): Dolgos and Mioduski teach a non-transitory computer readable medium, according to claim 14. Dolgos teaches wherein the medical device is a dialysis machine (column 1, lines 10 – 11 discloses a dialysis machine for extracorporeal blood treatment).  

Claim 1516 (Original): Dolgos and Mioduski teach a non-transitory computer readable medium, according to claim 14.  Dolgos teaches wherein at least some of the maintenance limits are determined by analyzing prior maintenance information (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored).  

Claim 17 (Currently Amended): Dolgos and Mioduski teach a non-transitory computer readable medium, according to claim 14. Dolgos teaches wherein the table maintains values for the observed operational parameters (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information).  

Claim 19 (Original): Dolgos and Mioduski teach a non-transitory computer readable medium, according to claim 14.  Dolgos teaches wherein the electromechanical components include at least one of: pumps, valves, actuators, sensors, gears, motors, or solenoids (column 3, lines 1 – 2 discloses a dialysis machine includes certain components such as certain pumps and/or valves; column 3, lines 29 – 30 discloses motors).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgos et al., herein after Dolgos (U.S. Patent Number 7,873,489 B2) in view of Mioduski et al., herein after Mioduski (U.S. Publication Number 2005/0015125 A1), further in view of Peterson et al., herein after Peterson (U.S. Patent Number 5,487,827).

Claim 20 (Currently Amended): Dolgos teaches a dialysis system, comprising: 
a dialysis machine (column 1, lines 10 – 11 discloses a dialysis machine for extracorporeal blood treatment), the dialysis machine including: 
a plurality of electromechanical components (column 3, lines 1 – 2 discloses a dialysis machine includes certain components such as certain pumps and/or valves; column 3, lines 29 – 30 discloses motors); and 
a control unit having a processor that executes software in a non-transitory computer readable medium, the software including executable code (column 1, lines 52 – 61 discloses executing a machine servicing algorithm) that maintains in a table (column 2, lines 22 – 29 discloses usage history parameters which may be used in the calculation of recommended servicing; column 3, lines 5 – 6 discloses each selected component may have its own history determined and stored) at least one 10of: 
a count of a number of times a respective one of the electromechanical components is actuated (column 3, lines 17 – 25 discloses the servicing interval of the components may be based on the number of wear-causing cycles (counting) encountered by a given component – the number of actuation signals sent to the valve may be counted) or a run time duration (column 2, lines 43 – 47 discloses the total number of operating hours the dialysis machine worked; column 3, lines 6 – 9 discloses the number of operating hours of a given machine component may be counted independently of the rest of the dialysis machines operation) of the respective one of the electromechanical components in connection with actuating each of the electromechanical components and executable code (column 2, lines 23 – 29 discloses a microprocessor, either integral or connected to the machine, operating according to a predetermined algorithm to determine the recommended duration for the current servicing interval; column 3, lines 17 – 51 discloses a servicing interval of the components may be based on the number of wear-causing cycles encountered by a given component, such that the number of actuations signals sent to the valve may be counted, as well as disclosing a servicing monitoring device) that provides a maintenance alert (column 2, lines 13 – 15 discloses a dialysis machine having a servicing event indicator that notifies users of an upcoming recommended servicing event; claim 1 discloses a servicing event indicator that comprises the means to display the servicing event schedule information) for at least one of the electromechanical components in response to at least one of: 
the count or the run time for the at least one of the electromechanical 15components exceeding a corresponding maintenance limit for the electromechanical component (Figure 1; column 2, lines 48 – 56 discloses an upper limit of the number of operating hours; Column 4, lines 30 – 42 discloses an operating hours limit of 4000 (in reference to Figure 1) would be exceeded before 9 months have passed, indicating the servicing interval would end at the lower time limit of 9 months), wherein the maintenance limits are independent for different ones of the electromechanical components (column 3, lines 40 – 50 discloses the number of wear-causing cycles or actual operating hours may be determined and stored separately for the one or more of the components, and the servicing event criteria may be monitored separately for a plurality of critical machine components).
Dolgos fails to explicitly teach the following limitations met by Mioduski as cited:
a plurality of observed operational parameters that include a temperature of at least one of the electromechanical components (paragraph 14 discloses  a heat source for providing heat for the hyperthermia treatment, a temperature sensor for measure temperature from the providing of the heat, and a processor that determines whether to continue hyperthermia treatment based on a parameter related to a measure temperature that is within an allowable range operation for the device);
wherein at least some of the maintenance limits are a function of the temperature of the at least one of the electromechanical component (paragraph 70 discloses if the thermocouple temperature begins to drift outside of the plus/minus 1 degree Celsius range, a sliding scale may be used to  determine how soon to terminate treatment - if the temperature varies by more than a predetermined amount from a predetermined set point for more than a predetermined time, the proper thermal dose will not be provided, and the system may alert the doctor by terminating the treatment early and making an “abnormal termination” audible sound, and where the sliding scale may be determined by a time/temperature matrix programmed in the microcontroller).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Dolgos to further include a method of operating a hyperthermia treatment system comprising measuring a temperature that is within an allowable range of operation for the system, and determining whether to continue operation of the system based on a parameter related to the measured temperature as disclosed by Mioduski.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Dolgos in this way to improve safety by detecting a defective temperature sensor  (Mioduski:  Abstract).
Dolgos and Mioduski fail to explicitly teach the following limitations met by Peterson as cited:
a housing (column 20, lines 58 – 59 discloses housing); 
a dialysate circuit, at least a portion of which is disposed inside the housing, the 5dialysate circuit circulating dialysate to remove toxins from blood of a patient coupled to the dialysis system (claim 1 discloses preparing dialysate and means for circulating the dialysate through a dialysate circuit).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Dolgos and Mioduski to further include a technician activatable “calibration” mode and is programmed to permit entry of calibration data, dates on which certain calibrations or adjustments are performed, and dates on which a particular dialysis center desires to have certain calibrations or adjustments performed as disclosed by Peterson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Dolgos and Mioduski in this way to automatically log warning messages that can be of substantial help to a technician servicing the dialysis machine (Peterson:  column 34, lines 61 – 63).

Claims 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgos et al., herein after Dolgos (U.S. Patent Number 7,873,489 B2) in view of Mioduski et al., herein after Mioduski (U.S. Publication Number 2005/0015125 A1), further in view of Oppegard et al., herein after Oppegard (U.S. Publication Number 2018/0093027 A1).

	Claim 21 (New): Dolgos and Mioduski teach a medical device, according to claim 1. 
	Dolgos and Mioduski fail to explicitly teach the following limitations met by Oppegard as cited:
	wherein the at least one of the electromechanical components has a shorter maintenance lifetime when operated at a higher temperature (paragraph 142 discloses higher temperature treatments lead to more frequent replacement of certain machine components).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Dolgos and Mioduski to further include servicing of components used in medical fluid delivery machines, such as renal failure therapy machines as disclosed by Oppegard.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Dolgos and Mioduski in this way to improve the struggle to not replace components too often, which leads to excess cost and repair time versus waiting for a complete component failure, which can lead to a disruption in a patient’s treatment program  (Oppegard:  paragraph 13).

	Claim 22 (New): Dolgos and Mioduski teach a medical device, according to claim 8. 
	Dolgos and Mioduski fail to explicitly teach the following limitations met by Oppegard as cited:
	wherein the at least one of the electromechanical components has a shorter maintenance lifetime when operated at a higher temperature (paragraph 142 discloses higher temperature treatments lead to more frequent replacement of certain machine components).
	The motivation to combine the teachings of Dolgos, Mioduski, and Oppegard is discussed in the rejection of claim 21, and incorporated herein.

	Claim 23 (New): Dolgos and Mioduski teach a medical device, according to claim 14. 
	Dolgos and Mioduski fail to explicitly teach the following limitations met by Oppegard as cited:
	wherein the at least one of the electromechanical components has a shorter maintenance lifetime when operated at a higher temperature (paragraph 142 discloses higher temperature treatments lead to more frequent replacement of certain machine components).
	The motivation to combine the teachings of Dolgos, Mioduski, and Oppegard is discussed in the rejection of claim 21, and incorporated herein.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgos et al., herein after Dolgos (U.S. Patent Number 7,873,489 B2) in view of Mioduski et al., herein after Mioduski (U.S. Publication Number 2005/0015125 A1), further in view of Peterson et al., herein after Peterson (U.S. Patent Number 5,487,827) and Oppegard et al., herein after Oppegard (U.S. Publication Number 2018/0093027 A1).

	Claim 24 (New): Dolgos, Mioduski, and Peterson teach a medical device, according to claim 20. 
Dolgos, Mioduski, and Peterson fail to explicitly teach the following limitations met by Oppegard as cited:
	wherein the at least one of the electromechanical components has a shorter maintenance lifetime when operated at a higher temperature (paragraph 142 discloses higher temperature treatments lead to more frequent replacement of certain machine components).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Dolgos, Mioduski, and Peterson to further include servicing of components used in medical fluid delivery machines, such as renal failure therapy machines as disclosed by Oppegard..
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Dolgos, Mioduski, and Peterson in this way to improve the struggle to not replace components too often, which leads to excess cost and repair time versus waiting for a complete component failure, which can lead to a disruption in a patient’s treatment program  (Oppegard:  paragraph 13).

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were received.
In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of Dolgos and Peterson are addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626